ORDER

PER CURIAM
John Kane (“Father”) appeals from the trial court’s judgment denying his motions to set aside a judgment which required him to pay child support and maintenance *743to Cynthia Kane (“Mother”). We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).